DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims (1, 2), 3-7, drawn to system with a specific cutting unit configuration.
II.	Claims (1, 2), 8-13, drawn to a system with a specific stripping unit configuration.
III.	Claims (1, 2), 14-17, drawn to a system with a specific support frame/mounting plate configuration.
IV.	Claims (1, 2), 18-20, drawn to a system with a straightening device.

It is noted that claims 1 and 2 are considered to be NOT part of any of          Groups I-IV but have been shown as such parenthetically to communicate more clearly which claims will be considered for examination upon election of one of Groups I-IV.
Claim 1 links inventions I-IV. The restriction requirement of the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.
Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104. Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:

Subcombinations Disclosed As Useable Together
Invention I is related to Inventions II-IV as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of Group I has separate utility such as without the specific stripping unit configuration of Group II, the specific support frame/mounting plate configuration of Group III, or the straightening device of Group IV. Conversely, the subcombinations of Groups II-IV each has separate utility such as without the specific cutting unit configuration of Group I. See MPEP § 806.05(d).
Invention II is related to Inventions III-IV as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of      Group II has separate utility such as without the specific support frame/mounting plate configuration of Group III, or the straightening device of Group IV. Conversely, the subcombinations of Groups III-IV each has separate utility such as without the specific stripping unit configuration of Group II. See MPEP § 806.05(d).
Invention III is related to Invention IV as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, the subcombination of      Group III has separate utility such as without the straightening device of Group IV. Conversely, the subcombination of Group IV has separate utility such as without the specific support frame/mounting plate configuration of Group III. See MPEP § 806.05(d).
The above invention are considered to be related inventions, wherein “[r]elated inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.” MPEP 806.05 (emphasis added)
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In the present application, at least items (b)-(d) are applicable.
Applicant is advised that the reply to this requirement to be complete must include:
(i)	an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143), and
(ii)	identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Because this Restriction/Election Requirement is considered to be complex, a telephone call was NOT made to request an oral election to the above restriction requirement. See MPEP 812.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
April 6, 2022